ITEMID: 001-75788
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: LIEKIS v. LITHUANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Kęstutis Liekis, is a Lithuanian national who was born in 1970 and lives in Kaunas. The Lithuanian Government (“the Government”) were represented by their Agent, Ms E. Baltutytė.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 2 May 2000 the applicant was arrested and questioned as a suspect in the context of criminal proceedings for robbery. Another person, LJ, was suspected of being his accomplice.
On 4 May 2000 the Kaunas City District Court ordered the applicant’s detention on remand for 10 days.
On 11 May 2000 the court extended the term of his remand in custody for two months.
On 24 May 2000 the applicant’s remand was varied by the decision of a prosecutor, and he was placed under house arrest.
On 8 August 2000 the bill of indictment was confirmed, and the case was transmitted for trial.
On 31 May 2001 the Kaunas City District Court adjourned the trial as LJ had absconded.
On the same date the court ordered the applicant’s bail - with the written obligation not to leave. It was indicated in the bail decision that appeal lay to the Kaunas Regional Court against that order, but the applicant did not appeal.
On 7 March 2003 the court renewed the examination of the case against the applicant.
On 16 May 2003 he was acquitted.
On 12 August 2003 the Kaunas Regional Court dismissed the prosecutors’ appeal challenging the acquittal.
On 24 February 2004 the Supreme Court rejected the prosecutors’ cassation appeal. That decision was final.
